      Case 1:19-cr-00036-MHC-JSA Document 27 Filed 04/15/19 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA

                              ATLANTA DIVISION

UNITED STATES OF AMERICA                           )
                                                   )    CRIMINAL ACTION NO.
                                                   )
            v.                                     )    1:19-cr-00036-MHC-JSA-1
                                                   )
HASHER JALLAL TAHEB                                )
                                                   )

           PRELIMINARY MOTION TO SUPPRESS STATEMENTS

      COMES NOW the Defendant, HASHER JALLAL TAHEB, by and through

undersigned counsel, and moves this Court to hold a pretrial hearing to determine

the voluntariness of any and all statements allegedly made by Mr. Taheb and to

suppress those which are not found to be voluntary. To date, the government has not

produced any statements allegedly made by Mr. Taheb. For this reason, and in an

abundance of caution, this Motion is being filed as a Preliminary Motion.

      In order to use any statements attributed to defendant, the Government must

first prove that the statements were made voluntarily and not in violation of Miranda.

Jackson v. Denno, 378 U.S. 368, 376-377 (1964); Miranda v. Arizona, 384 U.S. 436-

468, 69 (1966).

      WHEREFORE, Defendant respectfully requests that his motion be granted.

                          [Signatures on Next Page]
Case 1:19-cr-00036-MHC-JSA Document 27 Filed 04/15/19 Page 2 of 3



Dated: This 15th day of April, 2019.


                         Respectfully submitted,

                        /s/Vionnette Johnson
                        VIONNETTE JOHNSON
                        Georgia Bar No. 601290

                        BRIAN MENDELSOHN
                        Georgia Bar No. 502031

                         FEDERAL DEFENDER PROGRAM, INC.
                         Suite 1500, Centennial Tower
                         101 Marietta Street, N.W.
                         Atlanta, Georgia 30303
                         (404) 688-7530
                         Vionnette_Johnson@fd.org
                         Brian_Mendelsohn@fd.org

                         AKIL K. SECRET
                         Georgia Bar No. 634075

                         THE SECRET FIRM, P.C.
                         P.O. Box 91028
                         1691 Phoenix Boulevard
                         Suite 390
                         Atlanta, GA 30364
                         404-524-5300
                         asecret@thesecretfirm.com

                        Attorneys for Mr. Taheb




                                 2
      Case 1:19-cr-00036-MHC-JSA Document 27 Filed 04/15/19 Page 3 of 3



                           CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing filing was formatted in Times

New Roman 14 pt., in accordance with Local Rule 5.1B, and was electronically filed

this day with the Clerk of Court using the CM/ECF system which will automatically

send email notification of such filing to the attorney(s) of record.

      Dated: This 15th day of April, 2019.


                                 /s/Vionnette Johnson
                                 VIONNETTE JOHNSON
                                 Georgia Bar No. 601290
                                 Attorney for Mr. Taheb

FEDERAL DEFENDER PROGRAM, INC.
Suite 1500, Centennial Tower
101 Marietta Street, N.W.
Atlanta, Georgia 30303
(404) 688-7530
Vionnette_Johnson@fd.org
Brian_Mendelsohn@fd.org




                                           3
